REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2010/0202593) discloses a linear accelerator (26) target (118) apparatus, comprising: a target material (118) to produce radiation upon being struck by electrons (30) accelerated by a linear accelerator (26); a target holder assembly (114) to which the target material (118) is attached, the target holder assembly comprising a cooling channel (172) disposed around a perimeter of the target material (118), and wherein the target holder assembly (114) is configured to be attachably coupled (via 138) to a housing of the linear accelerator (100); and a protective window (126) coupled to the target holder assembly (114) over the target material (118). The prior art (e.g., JP 2002-054621 A) also discloses detachable coupling (fig. 5). 
However, the prior art fails to disclose or fairly suggest a linear accelerator target apparatus, including: at least one coupling interface between the cooling channel and the linear accelerator, and wherein the cooling channel comprises a serpentine shaped cooling channel, in combination with all of the other recitations in the claim. 

Regarding claim 10 and its dependent claim(s), if any, the prior art (e.g., US 2010/0202593) discloses a radiation delivery system (fig. 1), comprising: a linear accelerator (26); a target material (118) to produce radiation upon being struck by electrons (30) accelerated by a linear accelerator (26); a target holder assembly (114) to which the target material (118) is attached, the target holder assembly comprising a cooling channel (172) disposed around a perimeter of the target material (118), and wherein the target holder assembly (114) is configured to be attachably coupled (via 138) to a housing of the linear accelerator (100); and a protective window (126) coupled to the target holder assembly (114) over the target material (118). The prior art (e.g., JP 2002-054621 A) also discloses detachable coupling (fig. 5).
However, the prior art fails to disclose or fairly suggest a radiation delivery system, including: at least one coupling interface between the cooling channel and the linear accelerator, and wherein the cooling channel comprises a serpentine shaped cooling channel, in combination with all of the other recitations in the claim. 

Regarding claim 19 and its dependent claim(s), if any, the prior art (e.g., US 2010/0202593) discloses a similar method.  
However, the prior art fails to disclose or fairly suggest a method including: the target holder assembly comprising a serpentine cooling channel disposed around a perimeter of the target material, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884